Exhibit 10.2

 

ANACOR PHARMACEUTICALS, INC.

 

2010 EQUITY INCENTIVE PLAN

 

BINDING NOTICE OF AMENDMENT TO OUTSTANDING STOCK OPTION, RESTRICTED STOCK AND
RESTRICTED STOCK UNIT AWARDS

 

February 3, 2015

 

Under the Anacor Pharmaceuticals, Inc. (the “Company”) 2010 Equity Incentive
Plan (as amended from time to time, the “Plan”) and the Company’s outstanding
equity award agreements, the Company has the authority to make certain
modifications and amendments to the terms of outstanding stock option,
restricted stock and restricted stock unit awards granted to its employees. 
Capitalized terms used in this notice of amendment without definition shall have
the meanings set forth on Annex A hereto.

 

In connection with its annual review of the Company’s compensation programs, we
are pleased to announce that the Company has determined that it is in the best
interests of the Company and its shareholders to amend all Continuing Awards to
provide each Company employee holding such equity awards with the double-trigger
vesting and settlement terms summarized below in the event the employment of
such employee is terminated as a result of a Qualifying Termination in
connection with a Change in Control.

 

Accordingly, the Company hereby notifies each employee that, effective as of
February 3, 2015, the terms and conditions of each Continuing Award held by such
employee have been modified to provide that each Continuing Award shall become
fully vested, and fully exercisable or settled, as applicable, upon a Qualifying
Termination of the Participant holding the Continuing Award. As a result, each
Continuing Award, if any, held by such employee that is a:

 

(i)                                       Stock option award shall become fully
vested and fully exercisable upon a Qualifying Termination of the Participant
holding the Continuing Award and shall remain exercisable for the
post-termination exercise period applicable to the vested stock option; and

 

(ii)                                    Restricted stock award or restricted
stock unit award shall become fully vested and fully settled upon a Qualifying
Termination of the Participant holding the Continuing Award.

 

Notwithstanding the foregoing (i) with respect to any Continuing Award that is,
or becomes, subject to applicable award terms that provide more favorable
vesting, exercise or settlement terms for the Participant, such Continuing Award
shall be subject to both the terms described herein and such other applicable
terms, applied with the maximum intended benefit for such Participant and
(ii) if the accelerated settlement of any Continuing Award would constitute an
event subjecting the settlement of the Continuing

 

--------------------------------------------------------------------------------


 

Award to the additional tax imposed under Section 409A of the Code, then such
Continuing Award shall become vested and non-forfeitable as provided above but
shall be settled as of the applicable permitted settlement date in a manner that
avoids the imposition of such additional tax, including any such previously
specified settlement date(s) and/or the date immediately following any six-month
delay prescribed under Section 409A of the Code, if applicable.

 

By acceptance of this binding notice of amendment, you acknowledge and agree
that such binding notice of amendment shall (i) constitute a “written agreement”
as referenced in the Plan amending the terms of your Continuing Awards, and
(ii) with respect to the vesting, exercise and settlement, as applicable, of
your Continuing Awards, supersede any provision less favorable to you set forth
in any employment, severance or other similar written agreement between you and
the Company (or any of its Affiliates).  Except as expressly modified by this
binding notice of amendment of your Continuing Awards, your Continuing Awards
shall continue to be governed in accordance with their terms.

 

IN WITNESS WHEREOF, the Company has duly executed and delivered this binding
notice of amendment to your applicable Award Agreement(s) as of February 3,
2015.

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex A

 

“Affiliate” has the meaning designated in the Plan.

 

“Award” has the meaning designated in the Plan.

 

“Award Agreement” has the meaning designated in the Plan.

 

“Cause” has the meaning designated in the Plan.

 

“Change in Control” shall mean any single event or series of related events
constituting a “Change in Control” (or any analogous term) under (a) clauses
(i) through (iv) of the “Change in Control” definition set forth in the Plan (as
qualified by clause (A), but not clause (B), of the last paragraph of such
definition) and (b) any individual written agreement, including any employment,
severance or other similar agreement, between the Participant and the Company or
any of its Affiliates, in each case, applied with the maximum intended benefit
for such Participant; provided, however, that if no definition of “Change in
Control” (or any analogous term) is set forth in an individual written agreement
between the Participant and the Company or any of its Affiliates, such term
shall have the meaning designated in clause (a) above.

 

“Code” has the meaning designated in the Plan.

 

“Continuing Award” means an Award that was granted prior to February 3, 2015 and
was outstanding as of February 3, 2015.

 

“Good Reason” means the occurrence of (a) any event constituting “Good Reason”
(or an analogous term) as set forth in a Participant’s employment, severance or
other similar written agreement with the Company or any of its Affiliates and
(b) any of the following events without such Participant’s consent: (i) for a
Participant who is an employee at the level of Vice President or above, a
material reduction or change in job duties, responsibilities or authority
inconsistent with such Participant’s position with the Company and such
Participant’s prior duties, responsibilities or authority; (ii) a relocation of
such Participant’s primary workplace by more than 25 miles; (iii) a material
reduction of such Participant’s base compensation; or (iv) a failure to pay such
Participant’s compensation within a reasonable time after it becomes due and
payable, in each case, applied with the maximum intended benefit for such
Participant; provided, however, that if no definition of “Good Reason” (or any
analogous term) is set forth in an employment, severance or other similar
written agreement between the Participant and the Company or any of its
Affiliates, such term shall have the meaning designated in clause (b) above;
provided, further, that any event described in clause (b) above shall constitute
Good Reason only if (x) the Participant provides the Company with written notice
specifying the event alleged to constitute Good Reason within 90 days following
the first occurrence of such event and (y) the Company fails to cure such event
within 30 days after the Company’s receipt from the Participant of such written
notice.

 

“Participant” means a Participant within the meaning of the Plan who holds an
Award as of February 3, 2015.

 

3

--------------------------------------------------------------------------------


 

“Qualifying Termination” means a Participant’s termination of employment with
the Company, its successor or their respective Affiliates by Participant for
Good Reason, or by the Company, its successor or their Affiliates without Cause:
(a) for a Participant who is an employee at the level of Vice President or above
at the time of such termination, at any time within ninety (90) days prior to or
twelve (12) months following the effective date of a Change in Control (or such
other period as is, or may be, set forth in such Participant’s employment,
severance or other similar written agreement with the Company or any of its
Affiliates) and (b) for any Participant who is an employee below the level of
Vice President at the time of such termination, at any time within twelve (12)
months following a Change in Control.

 

4

--------------------------------------------------------------------------------